Citation Nr: 0526472	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-13 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS), as due to exposure to herbicides during service.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the RO in Hartford, 
Connecticut that denied service connection for MS, claimed as 
due to exposure to Agent Orange.  In July 2003, the veteran 
and his son testified before the undersigned veterans' law 
judge during a video teleconference hearing.  This case was 
previously before the Board in January 2004 and remanded for 
additional development and adjudication.


FINDINGS OF FACT

1.  The veteran served in South Korea.

2.  MS was first diagnosed in 1990.

3.  The Secretary of VA has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted, including MS.

4.  MS was not manifested within seven years post-service, 
and there is no competent evidence of a causal connection 
between the veteran's MS and military service or any incident 
therein, to include any exposure to herbicide agents.




CONCLUSION OF LAW

MS was not incurred in or aggravated by service, was not 
manifested within seven years post-service, and is not the 
result of exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1137, 5102, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt " and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  Furthermore, while the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The veteran's claim for compensation for the disability at 
issue was received in July 1999.  The record reflects that he 
and his representative were provided with copies of the 
February 2002 and July 2002 rating decisions; the May 2003, 
statement of the case and the supplemental statement of the 
case issued in June 2005.  By way of these documents, the 
veteran was informed of the evidence needed to support his 
claim for service connection for MS.  Thus, these documents 
provided notice of the laws and regulations, the cumulative 
evidence already of record, and the reasons and bases for the 
determination made regarding the claim, which the Board 
construes as reasonably informing him of the information and 
evidence not of record that is necessary to substantiate his 
claim.

By letters dated in September 2001 and July 2004 the RO 
advised the veteran of the criteria for establishing his 
claim, the types of evidence necessary to prove his claim, 
the information necessary for VA to assist him in developing 
his claim, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letters suggested that he submit any evidence in his 
possession.  The letters also informed the veteran that at 
his option, the RO would obtain any non-federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the contents of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, private treatment records identified by 
the veteran as relevant to his claim, Social Security 
records, and the report of VA examination in January 2005 
have been obtained and associated with the claims file.  The 
record also reflects that the veteran was afforded an 
opportunity to testify at a hearing before a Veterans Law 
Judge in July 2003.  The veteran does not assert that there 
is additional evidence to be obtained or that there is a 
request for assistance that has not been acted on.  All 
records obtained or generated have been associated with the 
claim file.  The Board finds that the RO has complied with 
the duty to assist the veteran with the development of his 
claim.  38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2005).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in active 
service.  § 3.303(d) (2005).

Multiple sclerosis, if manifest to a degree of 10 percent or 
more within seven years after separation from service, may be 
presumed to be of service onset.  38 U.S.C.A. § 1112 (a)(4) 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The applicable criteria also provide that a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309 (2005), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than ones 
listed in 38 C.F.R. § 3.309(a), however, will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 
38 C.F.R. § 3.307(a) (2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, or 
other areas confirmed by the Department of Defense to have 
been sprayed with herbicides and has a disease listed at 
section 3.309(e) shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii)(2005).

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), manifested to a degree of 10 percent at any 
time after service shall be service connected, if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, and the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, and provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.

Factual Background

The veteran's service medical records are negative for 
complaints, manifestations or findings of symptoms suggestive 
of MS.  There are simply no abnormal neurological symptoms or 
manifestations noted during service that can be construed as 
early signs of MS.  His separation examination in 1970 showed 
his neurological system was normal.  

Service personnel records reveal that the veteran served with 
Headquarters Company, 2nd Battalion, 23rd Infantry USARPAC in 
South Korea, from February 1968 to March 1969.

Post-service medical records dated from 1990 to 2001 show 
that the veteran was first diagnosed with MS in January 1990.  
Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since 1991 according to 
SSA criteria.  The primary diagnosis was organic mental 
disorder syndrome and the secondary diagnosis was MS.  
Medical records accompany the disability determination and 
consist primarily of reports from non-VA medical sources.  In 
September 2002, the veteran's private treating physician 
noted the veteran had been exposed to Agent Orange in South 
Korea and suffered from MS as result of such exposure.  

In January 1963, the Assistant Secretary of Defense informed 
VA of records that contained brief descriptions of records of 
herbicide orange operations at specific times at various 
locations, including South Korea.  Those records reflect that 
on July 23-24, 1968, the 3rd Brigade, 2nd Division area was 
sprayed with herbicides to test their effectiveness in the 
control of vegetation.  In August 1968, similar tests were 
performed in the 2nd and 4th Brigades, 2nd Division area.  On 
October 3, 1968, the 3rd Brigade, 2nd Division area was 
sprayed with herbicides.  Based on the veteran's service 
personnel records, his duty was not in those areas during the 
spraying of defoliants.

During videoconference hearing in July 2003, the veteran 
testified that he first developed symptoms of MS in 1983 and 
was diagnosed in 1989.  He testified that he was exposed to 
Agent Orange during his service in the DMZ in Korea.  He also 
testified that his private treating podiatrist opined that 
the MS resulted from exposure to Agent Orange.  

During a Compensation and Pension examination in January 2005 
a VA examiner reviewed the veteran's claims file in its 
entirety, took a detailed history of his service and post-
service symptoms, and reviewed clinical findings.  
Specifically, she noted that there was no mention in service 
medical records that he complained of any neurological 
problems that might in retrospect be symptoms of MS such as 
unsteady gain, sensory or motor symptoms, visual changes or 
speech changes.  The examiner also noted that the first 
indication of the veteran's MS was a 1990 discharge summary 
from a private hospital.  At that time the veteran was 
admitted with dysarthria and ataxia.  Extensive evaluation 
including an MRI of the brain, which showed multiple white 
matter abnormal areas was consistent with MS.  

When asked about his prior history and whether he may have 
had any problems that in retrospect could be early symptoms 
of MS prior to his diagnosis in 1990, the veteran replied 
that his memory was poor and that he could not remember.  The 
examiner then referred to a vocational history the veteran 
provided in 1992.  At that time he indicated that he had 
worked up until 1984 as a computer programmer and thereafter 
was employed as a director of technical services at an 
insurance company.  Based on that information, the examiner 
concluded that the veteran's responsibilities at that time 
made it unlikely that he had significant physical or 
cognitive disability as early as 1984.  The examiner 
explained that since the veteran was able to obtain a 
position of considerable responsibility, which included 
preparing reports, supervising others and required 
significant technical knowledge, it was very unlikely that he 
had symptoms of MS going back as far as 1984.  

Following examination of the veteran, she thereafter opined 
that there was no question that he had MS with severe 
deficits which were of a disabling magnitude in his gait and 
balance and in his cognitive and psychological functioning.  
She concluded that the veteran's MS did not begin most likely 
until the late 1980s and was not diagnosed until 1990.  The 
examiner did not think there was as much as a 50 percent 
likelihood that his MS was related to any exposure or injury 
or disease in service.  

The examiner then noted that there was documented exposure to 
herbicides when the veteran was in the service in Korea.  
However, she was unaware of any documented connection to 
exposure between exposure to Agent Orange, and similar 
herbicides, and the subsequent development of MS.  The 
examiner stated that a search of literature regarding Agent 
Orange and MS likewise did not uncover any articles 
mentioning a connection between the two conditions.  Nor did 
the examiner have any personal knowledge of any cases where 
there was an association with prior Agent Orange exposure in 
a patient who subsequently developed MS.  

Analysis

In this case, the veteran claims that service connection for 
MS is warranted because this condition was incurred as a 
result of his exposure to Agent Orange in Korea.

The veteran's DD-214 shows that the veteran served in Korea.  
However, he was not associated with any division located in 
any geographic area during times when herbicide spraying was 
documented.  Moreover, it is noted that MS is not among the 
disabilities listed in 38 C.F.R. § 3.309(e).  Therefore, 
presumptive service connection for this disorder due to Agent 
Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309 
(2005).

Furthermore, the Board has reviewed the evidence of record 
and determined that service connection for MS on a direct 
basis is not warranted.  The veteran's service medical 
records are negative for any complaints or findings 
suggestive of MS.  There are also no notations of 
manifestations of the condition within the first seven years 
following his separation from service in 1970.  The evidence 
of record shows the veteran was not diagnosed with MS until 
1990, some 20 years after his discharge from service.  
Assuming, for the sake of argument, that the veteran 
experienced symptoms in 1983 that were in fact a 
manifestation of MS, it was not shown until some 13 years 
after discharge from service.  Based on the foregoing, it 
cannot be said that MS was present in active service or 
manifest to a compensable degree within seven years of 
service separation.  

The Board does acknowledge the September 2002 private medical 
opinion, which indicates that the veteran's MS, quite 
possibly was the result of Agent Orange exposure.  In a light 
most favorable to the veteran, this statement could be 
construed as supporting his contention that his MS is related 
to Agent Orange exposure in service.  However, this opinion 
was based on the veteran's self-reported history without a 
review of his claims file including service medical records.  
The physician did not note the basis for his conclusion or 
report treating the veteran for MS and did not indicate any 
source, independent of the veteran, regarding his medical 
history and claimed Agent Orange exposure.  Therefore, the 
Board can only conclude that the veteran himself reported 
this medical history to the examiner.  Thus, to the extent 
that this clinical record based a finding on a recitation by 
the veteran of his own medical history, the information is 
not probative evidence as to the etiology of the veteran's 
MS.  See Leshore v. Brown, 8 Vet. App. 406 (1995).  More 
persuasive is the later 2005 VA opinion, which is consistent 
with the veteran's medical history and uncontroverted by any 
other medical evidence of record.

The Board has considered the veteran's assertions however, as 
a layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  Therefore, his 
opinion that his MS is causally related to service is 
outweighed by the findings of the Secretary, which are based 
on extensive medical research.  Moreover the single competent 
medical opinion in the record conclusively found no 
etiological relationship between service and the subsequent 
development of MS.

Lastly, the Board recognizes that the SSA records indicate 
that the veteran has been found to be entitled to disability 
benefits from that agency.  It must be remembered, however, 
that SSA's eligibility criteria are not concerned with 
whether the claimed disorders are related in any way to 
military service.  Moreover, an SSA determination as to 
disability, though pertinent, is not controlling for VA 
purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As there is no competent medical evidence of record 
suggesting a connection between any claimed in-service 
exposure to herbicides and the veteran's MS, and no evidence 
of any manifestations or symptoms attributable to MS during 
service or the presumptive period following discharge from 
service, the Board finds no basis to grant service 
connection.  Consequently, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
See 38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Accordingly, the appeal is denied.


ORDER

Service connection for MS, including due to herbicide 
exposure is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


